Mr. Chief Justice Mercur
delivered the opinion of the court, May 10th, 1886.
The corporation which owns this bridge was incorporated under a special Act of 27th February, 18B9. The bridge is over the Schuylkill river, at a point where the river constitutes a boundary line between the counties of Montgomery and Chester. The Act incorporating the company provides if at any time either of said counties, or both of them, or the State, or any incorporated town therein, desires to purchase said bridge for the purpose of making it a free bridge, the company shall sell the same for such sum as a majority of twelve disinterested men, appointed by the Court of Common Pleas of either of said counties, may adjudge the same to be worth. This provision does not appear to have been in any wav changed. The Acts of 8th May, 1876, and of 3d May, 1878, have not done so. The former of them expressly declares “ the Act shall not be construed to repeal any law heretofore passed in relation to the purchase of any particular bridge by any county.” No Act of Assembly cited has pro- • vided any manner of purchase and sale of this bridge other than that designated by the Act incorporating the company. Jurisdiction to appoint viewers to assess the value of the bridge, and to order and confirm the sale thereof, is given to a court of Common Pleas only. It follows, the learned judge *634correctly held, that the Court of Quarter Sessions had no jurisdiction of the present application to divest the title of the company to its bridge. There was, therefore, no error in setting aside the report of the viewers and all previous proceedings.
Judgment affirmed.